Citation Nr: 0914953	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-33 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.

2.  Entitlement to service connection for ulcerative colitis, 
as secondary to the service-connected diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep apnea (on a 
direct incurrence basis).

4.  Alternatively, entitlement to service connection for 
sleep apnea, as secondary to the service-connected diabetes 
mellitus and/or pansinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
March 1966 to December 1973 and from March 1975 to August 
1976.

This appeal to the Board of Veterans' Appeals (Board), in 
part, is from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for ulcerative 
colitis.  This appeal is also from a November 2004 RO 
decision that denied a petition to reopen a claim for service 
connection for sleep apnea - concluding the Veteran had not 
submitted new and material evidence.  Additionally, this 
appeal is from a May 2004 RO decision that confirmed and 
continued the 20 percent rating for his diabetes mellitus, 
but granted separate ratings for the various complications.  
Three subsequent RO decisions dated in March 2006, April 
2007, and January 2008 granted service connection for 
additional complications and increased the ratings for some 
of the earlier service-connected complications.  The Veteran 
has continued to appeal the rating for his underlying 
diabetes mellitus.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).  
However, he did not file separate Notices of Disagreement 
(NODs) in response to the grants of service connection for 
the individual complications and their assigned ratings.  
38 C.F.R. § 20.200.  See also Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues 
such as the compensation level assigned for the disability 
and the effective date).  Therefore, only the disability 
rating assigned for the underlying diabetes mellitus, not the 
separate ratings for the various individual complications, is 
at issue in this appeal.  The current, combined rating for 
the diabetic condition and all its attendant complications is 
90 percent, effectively since January 2007, and the overall 
disability rating is at the maximum level of 100 percent.  
See 38 C.F.R. § 4.25 (2008).

As support for his claims, the Veteran testified at a 
February 2009 hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires daily insulin 
and a restricted diet but not regulation of his activities.  
He has not been hospitalized or required weekly treatment for 
episodes of ketoacidosis or hypoglycemic reaction.

2.  Ulcerative colitis was discovered many years after 
service and has not been linked by competent medical evidence 
to service or to a service-connected disability.

3.  An April 1999 rating decision denied service connection 
for sleep apnea; subsequent June 2000 and January 2002 rating 
decisions denied petitions to reopen this claim.  Although 
appropriately notified of those decisions and apprised of his 
procedural and appellate rights, the Veteran did not appeal 
the first two decisions and withdrew his appeal as to the 
third prior to certification to the Board.

4.  The additional evidence submitted or otherwise obtained 
since that January 2002 decision is cumulative or redundant 
of evidence previously considered or does not relate to 
unestablished facts necessary to substantiate this claim 
concerning the sleep apnea (to the extent this claim is 
predicated on the notion the Veteran has sleep apnea from 
direct incurrence in service).

5.  The Veteran's sleep apnea also has not been shown by 
competent medical evidence to have been either caused or 
permanently exacerbated by his service-connected pansinusitis 
or by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus does not meet the 
criteria for a rating higher than 20 percent.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2008).

2.  Ulcerative colitis was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.  The January 2002 rating decision that denied service 
connection for sleep apnea is final.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).

4.  New and material evidence has not been submitted since 
that decision to reopen this claim (to the extent it is 
predicated on direct service connection).  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).

5.  The Veteran's sleep apnea also is not proximately due to, 
the result of, or chronically aggravated by his service-
connected pansinusitis or his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in May 2003, June 2004, June 2005, and August 
2007.  These letters informed him of the evidence required to 
substantiate his increased-rating claim and service 
connection claims, as well as his and VA's respective 
responsibilities in obtaining supporting evidence.  
The August 2007 letter also complied with the Dingess 
requirements as it gave him notice of the disability rating 
and effective date elements of his claims.  He also was sent 
a letter in June 2008, which complied with the Court's 
holding in Vazquez, as it informed him of all pertinent laws 
and regulations used to rate his disability and included an 
explanation of the evidence used to assign a disability 
evaluation.  Moreover, after providing this additional notice 
in June 2008, the RO went back and readjudicated his claims 
in the October 2008 SSOC.  See again Mayfield and Prickett, 
supra.  And there has been no reason to again go back and 
readjudicate his claim in another SSOC because he has not 
identified or submitted any additional evidence warranting 
further consideration.  38 C.F.R. §§ 19.31, 19.37.  See also 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007) (the 
absence of another SSOC is not prejudicial because the result 
of such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he identified.  In addition, he was 
examined for VA compensation purposes in January 2004, 
September 2005, and January 2007 as to his diabetes mellitus.  
These examination reports are adequate for rating purposes as 
they contain the required information to properly assess the 
severity of his diabetes mellitus.  38 C.F.R. § 4.2.  See 
also Caffrey v. Brown, 6 Vet. App. 377 (1994).  He was also 
examined for VA compensation purposes in July 2003 as to his 
ulcerative colitis.  This examination is adequate to 
determine the etiology of this condition, including in terms 
of whether it is attributable to his military service, such 
as by way of a service-connected disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  He did not submit to a 
VA sleep study for compensation purposes, see 38 C.F.R. 
§ 3.655; however, his private sleep study was reviewed by a 
VA physician and an opinion as to the etiology of the 
condition was rendered.  Id.  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Increased Rating for Diabetes Mellitus

The Veteran initially filed a claim for diabetes mellitus in 
November 1998, prior to the addition of the statutory 
presumption of service connection for diabetes mellitus as a 
result of Agent Orange exposure.  His claim was eventually 
granted in May 2002 based on that presumption and the 
condition assigned a 20 percent rating effective 
retroactively to the date of his original claim for service 
connection for diabetes mellitus, November 25, 1998.  In July 
2003, he also was granted a separate 10 percent rating for 
hypertension and a 0 percent rating for erectile dysfunction, 
as complications of his diabetes mellitus retroactively to 
the date of service connection.

In September 2003 the Veteran filed the current claim for an 
increased rating for his diabetes mellitus.  His existing 20 
percent rating was confirmed and continued, but he was 
granted a separate 10 percent rating for nephropathy and a 0 
percent rating for a fungal rash.  During the pendency of the 
appeal, his condition deteriorated.  So he was granted 
increases in his nephropathy - to 30 percent effective 
September 2003 and then to 60 percent effective April 2005.  
He was also granted an increase in his hypertension, which 
was reclassified as hypertensive heart disease, to 30 percent 
effective December 2004.  As well, he was granted separate 0 
percent ratings for peripheral neuropathy of the right and 
left lower extremity effective December 2004; these rating 
were increased to 20 percent effective January 2007.  
Moreover, he was granted a separate 10 percent rating for 
cataracts effective August 2005.  And finally, his rating for 
the fungal rash was increased to 10 percent effective January 
2007.  So his diabetic condition, including all its 
complications, is currently rated at a combined level of 90 
percent.  38 C.F.R. § 4.25 (2008).

Since, however, the Veteran did not separately appeal the 
RO's decisions granting service connection for these 
additional residual disabilities (the complications), or the 
separate ratings assigned, the only issue currently before 
the Board is whether he is entitled to a higher rating for 
the underlying diabetes, itself.  38 C.F.R. § 20.200. See 
also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diabetes mellitus is rated under Diagnostic Code (DC) 7913.  
Under this code, a 20 percent rating is assigned if the 
diabetes requires insulin and a restricted diet, or where 
oral hypoglycemic agents and a restricted diet are required.  
The next higher rating of 40 requires insulin, a restricted 
diet, and regulation of activities.  See 38 C.F.R. § 4.119, 
DC 7913.



An even higher 60 percent rating is assigned when the 
diabetes requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Lastly, a 100 percent rating is assigned for more 
severe symptoms, but also requires that the Veteran be on 
insulin.  Id.

Note (1) to DC 7913 indicates to evaluate compensable 
complications of the diabetes separately, unless they are 
part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part 
of the diabetic process under DC 7913.  Note (2) indicates 
that, when diabetes mellitus has been conclusively diagnosed, 
do not request a glucose tolerance test solely for rating 
purposes.  Id.

While the Veteran's diabetes mellitus requires daily insulin 
and a restricted diet, both of which are required for a 20 
percent rating, there is simply no evidence this condition 
requires him to restrict his activities, which is an 
essential element for a higher 40 percent disability rating 
under DC 7913.

There also is no evidence that the Veteran has been 
instructed by a medical professional to limit, i.e., 
regulate, his activities because of his diabetes mellitus.  
The Veteran's VA and private medical records show he has been 
repeatedly advised to lose weight, increase exercise, and 
follow a diabetic diet.  None of these records include an 
instruction to decrease activity or limit strenuous activity 
nor has he alleged that such an instruction has been given.  
In short, there is simply no medical evidence that he is 
required to regulate his activities due to his diabetes 
mellitus.

As all three elements under DC 7913 must be met, the 
Veteran's claim for increase must be denied.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met); compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned).

Therefore, the Veteran's diabetes mellitus alone does not 
warrant a schedular rating higher than 20 percent.

The severity of the Veteran's complications would allow for a 
schedular 100 percent rating, but he lacks the regulation of 
activities and hospitalization or weekly medical visits for 
ketoacidosis or hypoglycemic reaction necessary for that 
schedular 100 percent rating.

III.  Service Connection for Ulcerative Colitis

The Veteran filed a claim for service connection for 
ulcerative colitis in December 2002.  He alleges this 
condition is secondary to his service-connected diabetes 
mellitus.  The Board finds no basis on which to grant service 
connection.

During the pendency of this appeal, the Veteran filed similar 
claims for service connection for diverticulitis and Crohn's 
disease.  The RO denied these claims in June 2007, and he did 
not appeal.  

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection on a direct incurrence basis is not 
warranted.  The Veteran's STRs are unremarkable for any 
reports of ulcerative colitis in service, either in the way 
of a relevant subjective complaint or objective clinical 
finding such as a pertinent diagnosis.  Therefore, his STRs 
provide highly probative evidence against his claim.  See 
Struck v. Brown, 9 Vet. App. at 145.  The first diagnosis of 
ulcerative colitis was in December 2002, 26 years after 
separation from service.  As the ulcerative colitis was first 
discovered many years after the Veteran's military service 
had ended, this also provides compelling evidence against his 
claim.  See Maxson v. Gober, 230 F.3d at 1330.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as the dioxin in Agent Orange, unless 
there is affirmative evidence establishing that he or she was 
not exposed to any such agent during that service.  See 38 
C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).

Service connection on a presumptive basis also is not 
warranted.  Here, although the Veteran did serve in Vietnam 
during the Vietnam Era (again, as evidenced by the grant of 
service connection for his diabetes mellitus), ulcerative 
colitis is not on the list of presumptively service connected 
disorders, so he cannot be granted service connection on a 
presumptive basis.  And there is no medical nexus evidence 
otherwise directly linking his ulcerative colitis to his 
military service, including to his presumed exposure to Agent 
Orange in Vietnam.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (indicating that when, as here, the Veteran 
does not have one of the presumptive conditions, he may still 
establish his entitlement to service connection by presenting 
probative medical evidence of direct causation).  See also 
McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the 
holding in Combee, which instead concerned exposure to 
radiation, is equally applicable in cases, as here, involving 
exposure to Agent Orange).

In any event, the Veteran's claim is not predicated on the 
notion that his ulcerative colitis is directly attributable 
to his military service.  He is alleging, instead, it is 
secondary to his already service-connected diabetes mellitus, 
itself, the result of said exposure to Agent Orange in 
Vietnam.

Service connection, as mentioned, also is permissible on this 
secondary basis for disability that is proximately due to or 
the result of a service-connected condition.  See 38 C.F.R. § 
3.310(a).  This includes situations where a service-connected 
condition has chronically - meaning permanently - aggravated 
the disability in question, but compensation is limited to 
the degree of disability (and only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

But as to secondary service connection, there is no medical 
nexus opinion that links, much less persuasively, the 
Veteran's ulcerative colitis secondarily to his service-
connected diabetes mellitus.  McQueen v. West, 13 Vet. App. 
237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

Concerning this, the July 2003 VA examination does not 
provide the required medical nexus for this claim.  The VA 
examiner indicated, instead, that the ulcerative colitis is 
not related to the Veteran's diabetes.  Since the VA examiner 
reviewed the Veteran's claims file and based his opinion on a 
thorough review of the record, his opinion provides 
compelling evidence against the claim for service connection 
for ulcerative colitis - including secondary to the service-
connected diabetes.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

A second VA medical opinion from March 2008 concludes the 
Veteran's ulcerative colitis was not caused or aggravated by 
his diabetes mellitus.  The VA examiner based his opinion on 
a review of the Veteran's claims file, the pertinent surgical 
literature and the opinion of a gastroenterologist who works 
with chronic ulcerative colitis patients, and therefore also 
provides compelling evidence against the claim. See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995)

As the record contains no medical nexus opinion etiologically 
linking the Veteran's ulcerative colitis to his military 
service - including by way of his already service-connected 
diabetes mellitus - there is no basis to grant this claim.  
See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his ulcerative colitis 
is related to his military service, such as by way of his 
diabetes, as a layman without any medical training and 
expertise, he simply is not qualified to render a medical 
opinion concerning this determinative issue of the etiology 
of his ulcerative colitis.  He is only competent, for 
example, to comment on the types of symptoms he has 
experienced, not their cause.  Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. at 494-95;  
Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 
21 Vet. App. at 310; see also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. at 469.

And as the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

IV.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for Sleep Apnea

The Veteran is attempting to reopen this previously denied, 
unappealed claim.  However, for the reasons and bases 
discussed below, the Board finds that new and material 
evidence has not been submitted, so his petition to reopen 
must be denied.

An April 1999 rating decision denied service connection for 
sleep apnea based on no then current diagnosis of this 
condition and no medical nexus between the disorder and the 
Veteran's military service.  He did not appeal that decision, 
so it became final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

The Veteran unsuccessfully petitioned to reopen the claim on 
two occasions since that initial April 1999 decision, in June 
2000 and January 2002.  Both petitions were denied because 
there continued to be no then current diagnosis of sleep 
apnea.  


He did not appeal the June 2000 rating decision but did file 
an appeal in response to the January 2002 rating decision.  
However, he withdrew that appeal in June 2002 prior to 
certification to the Board.  38 C.F.R. § 20.204.  Therefore, 
those decisions are final and binding on him, as well.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed his current petition to reopen his claim 
for service connection for sleep apnea in May 2004.  He has 
since submitted the results of a sleep study with a diagnosis 
of sleep apnea from May 2004 and subsequent VA treatment 
records.  He was unwilling to undergo a VA sleep study for 
compensation purposes.  See 38 C.F.R. § 3.655(b).  
Nevertheless, in March 2008, VA solicited a medical nexus 
opinion based on the private records and VA treatment 
records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Before addressing the claim for service connection on the 
merits, the Board must first determine whether new and 
material evidence has been submitted since the January 2002 
rating decision that previously considered and denied this 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for sleep apnea is the evidence that 
has been added to the record since the final and binding 
January 2002 rating decision.  And considering the basis of 
that denial, new and material evidence would suggest he has a 
current diagnosis of sleep apnea and that his sleep apnea was 
incurred during or aggravated by his military service.  

Concerning this, as mentioned, since that January 2002 rating 
decision the Veteran has submitted a May 2004 sleep study 
that includes a diagnosis of sleep apnea and VA medical 
records describing his treatment for this condition.  On the 
one hand, these records are "new" in that they did not 
exist at the time of the January 2002 rating decision and, 
therefore, were not considered and could not possibly have 
been.  And these records confirm he has sleep apnea, a point 
not previously established.  However, these additional 
medical records are not also material to the determinative 
issue of whether his sleep apnea was incurred or aggravated 
by his military service.  See Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing Veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).

In order to reopen his claim, the Veteran must provide the 
unestablished facts missing from his original claim.  The 
basis of the RO's final and binding January 2002 rating 
decision was the lack of a then current diagnosis of sleep 
apnea and the lack of a medical nexus opinion indicating his 
sleep apnea was attributable to his military service.  
Therefore, because his newly submitted statements and 
evidence still do not contain such a medical opinion, they do 
not provide the unestablished facts necessary to substantiate 
his claim.  His personal statements in this regard are not 
material within the meaning of 38 C.F.R. § 3.156.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  Indeed, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Also, to the extent he is merely reiterating 
arguments he made prior to the RO denying his claim in 
January 2002, this is not new evidence.  Cf. Bostain v. West, 
11 Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

Hence, none of the additional evidence received since the 
RO's January 2002 decision is both new and material to the 
claim as defined by VA regulation.  See 38 C.F.R. § 3.156.  
Therefore, that decision remains final and binding.  
Furthermore, inasmuch as the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen this finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

The Veteran, however, has presented two theories of 
entitlement to service connection for his sleep apnea - the 
direct incurrence theory just discussed (first requiring the 
submission of new and material evidence to reopen the claim) 
and, alternatively, the notion that his sleep apnea is 
secondary to his already service-connected disabilities, 
pansinusitis and diabetes mellitus.  And as this additional 
secondary service connection theory was not developed or 
considered in the earlier denials, there is no requirement to 
have new and material evidence to reopen the claim.  See 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (where a 
prior claim for service connection has been denied, and a 
current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required).  See also Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); cf. Spencer v. Brown, 
4 Vet. App. 283, 288 (1993).

The Board is required to consider all potential bases of 
entitlement and all arguments and issues reasonably raised.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see also Jones 
v. Principi, 3 Vet. App. 396, 399 (1992).

V.  Service Connection for Sleep Apnea Secondary to Service-
Connected Pansinusitis and/or Secondary to Service Connected 
Diabetes Mellitus

The Veteran theorizes that his sleep apnea is secondary to 
either his service-connected pansinusitis or diabetes 
mellitus, but this additional argument also fails.  A March 
2008 VA medical opinion based on a review of his claims file 
states that the Veteran's sleep apnea was not caused or 
aggravated by either of his service-connected conditions 
because these are different conditions and unrelated to one 
another.  Since the VA examiner reviewed the Veteran's claims 
file and based his opinion on a thorough review of the 
record, his opinion provides compelling evidence against the 
claim for service connection for sleep apnea.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  

Neither has the Veteran submitted a medical opinion 
establishing the required link between his sleep apnea and 
his service-connected pansinusitis or diabetes mellitus.  He 
cannot establish this cause-and-effect relationship, himself; 
rather, he needs supporting medical evidence.  See McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements in support of his 
claim.  While he may well believe that his sleep apnea is 
related to his military service, and especially his service-
connected pansinusitis and diabetes mellitus, as a layman 
without any medical training and expertise, he simply is not 
qualified to make this important determination.  He is only 
competent, for example, to comment on the difficultly 
sleeping he has experienced as a result of the sleep apnea 
(such as a result of stopping breathing during the night on 
however many occasions), not the root of this problem in 
terms of whether the sleep apnea was caused or aggravated by 
the service-connected disabilities.  This again, instead, 
requires supporting medical nexus evidence. 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. at 494-95;  Jandreau v. Nicholson, 492 F.3d at 
1377; Barr v. Nicholson, 21 Vet. App. at 310; see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. at 469.

As the record contains no medical nexus opinion etiologically 
linking the Veteran's sleep apnea to his military service -- 
including by way of either his service-connected pansinusitis 
or service-connected diabetes mellitus - there is no basis 
to grant this claim.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  See also Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  See, too, Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

And as the preponderance of the evidence is against the 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating higher than 20 percent for diabetes mellitus is 
denied.

The claim for service connection for ulcerative colitis is 
denied.

The petition to reopen the claim for service connection for 
sleep apnea (on a direct incurrence basis) is denied.

Also denied is the claim of entitlement to secondary service 
connection for the sleep apnea.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


